         Case 2:19-cv-01250-SU          Document 71       Filed 08/23/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PEND EL TON DIVISION




 ADAM DAVID NILSSON,

                        Plaintiff,                                         No. 2:19-cv-01250-SU

        V.
                                                                        OPINION AND ORDER
 BAKER COUNTY, OREGON; TRAVIS
 ASH; WYN LOHNER; JEFRI VAN
 ARSDALL; GABRIEL MALDONADO;
 WILL BENSON; ERIC COLTON;
 SHANNON REGAN; DOES 1-30; BAKER
 CITY, OREGON,

                        Defendants.



MOSMAN,J.,

       On July 27, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation ("F. & R.") [ECF 66]. Judge Sullivan recommends that I grant the Motion to

Dismiss filed by Defendants Baker City, Oregon, Wyn Lohner, and Shannon Regan [ECF 57].

Objections were due on August 8, 2021, but none were filed. I agree with Judge Sullivan.

                                     STANDARD OF REVIEW

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to


1 - OPINION AND ORDER
         Case 2:19-cv-01250-SU          Document 71       Filed 08/23/21       Page 2 of 2



make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1 )(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Sullivan's recommendations, I ADOPT her F. & R.

[ECF 66] as my own opinion, and I GRANT Defendants' Motion to Dismiss [ECF 57].

       IT IS SO ORDERED.

       DATED this          day of August, 2021.



                                                               &Pb!G
                                                              MICHAEL Wi0<fSMAN
                                                              United State1 Dis1ict Judge
                                                                           \     !
                                                                           "··-.,/




2 - OPINION AND ORDER
